Citation Nr: 0740718	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-29 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:  Jeffrey J. Wood, Attorney 


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to February 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an  August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  Although the RO has determined 
that new and material evidence has been submitted to reopen 
the appellant's claim, the Board must determine on its own 
whether new and material evidence has been submitted to 
reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The issue of entitlement to a TDIU is addressed in the remand 
that follows the order section of this decision.


FINDINGS OF FACT

1.  In an unappealed rating decision of November 1967, the 
veteran's claim for service connection for a psychiatric 
disability was denied.

2.  The evidence associated with the claims file subsequent 
to the November 1967 decision includes evidence that relates 
to an unestablished fact necessary to substantiate the clam, 
is not cumulative or redundant of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claim.

3.  A chronic acquired psychiatric disorder had its onset in 
service.  


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen a 
claim of entitlement to service connection for a psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2007).

2. A chronic psychiatric disorder,  dysthymia with anxiety, 
was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).


Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).


Analysis

In an unappealed rating decision dated in November 1967, the 
veteran's claim for service connection for a psychiatric 
disability was denied because the veteran was found to have 
an emotionally unstable personality which is not a disease or 
injury for VA compensation purposes.  Evidence of record at 
that time included a July 1967 VA examination and the 
veteran's service medical records. 

The evidence received since the November 1967 decision 
includes Social Security records and a Social Security 
decision.  The records and decision show that the veteran 
currently has dysthymia and anxiety related disorders.  This 
evidence is not cumulative or redundant of the evidence 
previously of record; and it relates to an unestablished fact 
necessary to substantiate the claim, i.e., that the veteran 
currently has psychiatric disorders that may be compensable 
under the regulations.    Moreover, this evidence is 
sufficiently supportive of the claim to raise a reasonable 
possibility of substantiating the claim.  Accordingly, new 
and material evidence has been received and the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened. 

With respect to the merits of the claim, the VA examiner in 
June 2007 diagnosed dysthymic disorder and anxiety, and 
indicated the symptoms of these conditions had begun during 
the veteran's period of military service and had been chronic 
since that time. In view of this medical opinion and the 
remainder of the evidence of record, the Board finds that 
service connection for a psychiatric disorder, currently 
diagnosed as dysthymia with anxiety, should be granted. The 
benefit of the doubt is resolved in the veteran's favor. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.303.


ORDER

Service connection for a psychiatric disorder, diagnosed as 
dysthymia disorder with anxiety, is granted.

REMAND

TDIU

As for the TDIU claim, this issue is not ripe for Board 
adjudication at this time as the grant of service connection 
for a psychiatric disorder affects the outcome of that issue.  
Accordingly,  a decision on that issue is deferred pending 
further adjudication.

Also, while this case is in remand status, the RO or the 
Appeals Management Center (AMC) should provide the veteran 
with all required notice in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and notice that he 
should submit any pertinent evidence in his possession.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The AMC or the RO should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) 
(2007), to include notice that the 
veteran should submit any pertinent 
evidence in his possession.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3.  Then, the RO or the AMC should 
readjudicate the issue of entitlement to 
TDIU based on a de novo review of all 
pertinent evidence and in light of all 
applicable legal criteria.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the requisite opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 	(


This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


